Citation Nr: 1753673	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-47 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating for neuropathy of the left lower extremity, currently rated as 20 percent disabling.

2. Entitlement to an increased rating for chronic tendonitis of the right groin currently rated as 10 percent disabling.

3. Entitlement to an increased rating for left ankle disability currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983 in the U.S. Army as a medical laboratory specialist.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the New York City Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the claim in September 2015 to afford the Veteran an opportunity for a Board hearing. 

In May 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint.  This will need to be done in this case.

In a May 2017 Board hearing before the undersigned, the Veteran claimed that she has had worsening disability symptoms since her last VA examinations in February 2015.  The Veteran stated she has worsening pain and loss of muscle function and ankle function - to the point where she does not "have movement in my left ankle.  I have very little movement in my left ankle . . . I have a difficult time walking with it."  She reported she could not undertake activities like driving a car or household chores.  This description of her symptoms is worse than that contained in the February 2015 VA examination or a May 2015 VA contractor examination, which reported no muscle atrophy, relatively normal strength (5/5 or 4/5 for left ankle), and did not report issues with driving or chores.  The Veteran stated that she had worsened groin-related tendonitis, causing pain and some neurological complications and spasms.  There are not mentions of spasms or like symptoms in the examinations.  

As the Veteran's description of worsening pain, spasms, loss of muscle strength, and related functional issues are lay observable, there is competent lay evidence of worsening manifestation since the last examination(s) that may indicate a current disability.  The claim must be remanded for a new examination(s).  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board has considered whether, at this time, a decision regarding entitlement to TDIU should be made.  The Veteran does not currently meet the schedular requirements for TDIU.  Therefore, in the current circumstances, the Board would not be able to decide TDIU in the first instance.  Given the descriptions of her disabilities effect on functioning, a TDIU is inextricably intertwined with the issues being remanded.  Therefore, it is appropriate for the claim for TDIU to be remanded for further consideration by the RO after appropriate and necessary examinations have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and pertinent VA treatment records and associate any records received with the electronic claims file.

2.  Schedule the Veteran for a VA examination for her left ankle, for neuropathy of the left lower extremity, and chronic tendonitis of the right groin.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the left ankle that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the left ankle and the opposite joint.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  If flare-ups are noted, the examiner should likewise note any additional functional limitation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.   Readjudicate the claims.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

